﻿107.	 It is a pleasure for me, first of all, to express to you, Sir, on behalf of the delegation of Tunisia and on my own behalf, warm congratulations on the occasion of your election to the presidency of the thirty-second session of the United Nations General Assembly.

108.	We are doubly pleased by that election: first because of your experience acquired in this Organization, your thorough knowledge of international problems, your sensitivity and your adherence to the opinion of the overwhelming majority of delegation on major problems. Those qualities assure us that you will conduct our work with wisdom and competence and that you will guide our discussions towards results that will have the most fortunate consequences for the development of international affairs. We are also pleased that the man occupying that post is the representative of a country which is dear to us and to which we are linked by bonds of an- old friendship and by the close relations that were established between our President Habib Bourguiba and Marshall Tito and derive from a common struggle for independence, the strengthening of national sovereignty and the triumph of law everywhere where it has been ignored. Furthermore, there is nothing more natural than to see those two men, after having accomplished their domestic missions, meet again to promote the policy of non-alignment which they have guided side by side until it has acquired the authority it has today.
109.	I take this opportunity to pay a tribute to the enormous efforts unceasingly made by marshal Tito to strengthen the policy of non-alignment and we wish him long life and all success in his task.
110.	I should also like to express my thanks to your predecessor, Mr. Amerasinghe, who presided over our last session with an exemplary skill, which can be a source of pride not only to his country but to all non-aligned States.
111.	I also wish to pay a tribute to Mr. Kurt Waldheim, the Secretary-General of the United Nations, for his good work in strengthening the foundations of our Organization and for his serenity in meeting the difficulties he encounters in the service of peace and security with good grace, dedication and devotion.
112.	This year the United Nations has admitted two new Members. We warmly welcome that major event and we rejoice at the happy tradition adopted by the United Nations of welcoming new Members to the international family in succeeding years. That tradition allows us to foster the firm hope that the efforts of peoples fighting for their independence will inevitably be crowned by success and that year after year we will welcome new Members in our midst. Thus, in a few years the remaining peoples who are struggling will be freed and colonialism will have disappeared from the surface of the globe.
113.	On behalf of the Government of Tunisia I address a welcome to the delegation of Djibouti, a brother country. We express the hope that the accession to international responsibility will herald for the people of Djibouti a new era in which it will realize its hopes of dignity and development. I assure that country on behalf of the Government and people of Tunisia of our solidarity and our support in strengthening the basis of Djibouti's sovereignty and guaranteeing its invulnerability.
114.	I bid a most warm welcome also to the delegation of the Socialist Republic of Viet Nam and on behalf of President Bourguiba and of the Tunisian Government I greet the great people of Viet Nam and the memory of its immortal leader, President Ho Chi Minh. That people has given the noblest example of heroism and we hope that its admission to membership in the United Nations will strengthen this Organization and will enable it to extend its basis of universality and solve the problems it is called upon to consider.
115.	Every year we meet on this occasion in order to take stock of our actions and to assess  the progress we have made in the service of international peace and solidarity. To judge by the extent of that progress, we can hardly claim that there is cause for satisfaction or that we can feel reassured. The present situation is particularly obscure, and it gives rise to doubts and apprehensions of all kinds. The international political situation reveals no more substantial progress than the economic and social situation since last year. Thus we begin this new session facing the same problems we considered at the last session. However, these problems have become worse, and this situation constitutes a serious danger for peace.
116.	We are among those who firmly believe that the United Nations is the best body available to mankind as a forum where opposing views can be voiced and appropriate solutions sought. We believe also that there is a need to consolidate the foundations of this Organization and to guard against its adopting positions contrary to its principles
117.	The agenda for this session is full of irrelevant items and I do not intend to go into them all in detail. That would take up too much time. I shall simply refer to the most important questions and define the position of my Government on them.
118.	First of all, we have the question of Palestine and the question of the Middle East. It is undeniable that last year these two problems were subjects of increasing interest to world opinion and world leaders. But that interest, in our view, has not been commensurate with the danger that those two problems entail. In fact we in the twentieth century are facing the greatest test for mankind, which squarely confronts the United Nations. In such circumstances we cannot give way to inertia or despair, especially when we realize the dimensions of the problem and when everyone recognizes today that the guilty party in this situation and the party responsible for its deterioration is not the victim, a people expelled from its home, robbed of its property and forced into exile, but, on the contrary, the party which has despoiled the land of another, disregarded all the rules of morality and has had the effrontery to deny the truth of history and of the real facts.
119.	The problem we face today has gone beyond all ordinary political criteria and all normally admitted moral rules. More than ever we must ask ourselves whether or not the fundamental ideals of the United Nations can inspire it to act with the same rigour towards all its Members. Are we to believe that some Members have formed the unbreakable habit of not complying with the rules and of responding to events with inertia and indifference? If that is so, what recourse is left for the victim of aggression? How can we ask the victim to be patient, to prefer political solutions, and to be realistic, while the aggressor hardens his position further, closes the door and invents all sorts of excuses to close the way to any sincere and frank negotiation, and while the aggressor denies the victim the right even to a normal life of human dignity.
120.	For a year now both problems have gone through a difficult stage. The General Assembly last year was not able to reach positive resolutions likely to open up the way to settlement of the problems. The reason was that the last Israeli Government refused to undertake any action on the grounds that Israeli legislative elections were near, and that we heeded the recommendations of those who wanted us to observe restraint, to wait for the elections to take place, and for a Labour Government to emerge from the elections which would have been strongly supported by the voters and which would be sure to take matters seriously in hand and to heed the voice of reason. We were in no way convinced that the future Government would in any way change the attitude of the Israeli State. On the contrary we were certain that that was simply a manoeuvre to gain time, and to get through a difficult political moment when world opinion was becoming increasingly concerned.
121.	The world is a witness to the fact that the Arabs have shown flexibility and patience, that no Arab State has taken any measure which could in any way be regarded as chilling the climate or worsening the crisis. On the contrary, the Arab Governments and the PLO itself have tirelessly explored every avenue in seeking means to open the way to a positive solution.
122.	The elections have now been held, and events have justified our apprehensions. The Begin Government has come to power; it threatens, it orders, it implements projects about which the least one can say is that they have led to a further deterioration of the situation by carrying aggression and provocation even further and by constantly challenging world public opinion.
123.	The entire world, including the friends and supporters of Israel, recognizes that the question of the Middle East can be resolved only by setting the Palestinian problem and allowing the Palestinian people to exercise its rights, that is, to take form as a political entity and regain its sovereignty. But the Israeli Government denies the existence of a Palestinian entity or Palestinian sovereignty, going only so far as to offer the Palestinians only the prospect of absorption within the Israeli or Jordan entities or other Arab entities.
124.	Political experience and sound reasoning have taught us that discussion will be effective only if it takes place between the two belligerents represented respectively by their delegations. But the Israeli Government would keep away the organization which is at war with Israel and which is the genuine representative of the Palestinian people—the PLO-and will consent to discussions only with partners of its own choosing.
125.	The United Nations has recommended to the parties concerned, and Israel's friends have earnestly counselled, that no step be taken that is likely to impede the search for peaceful solutions or further complicate the situation. Israel has not heeded this call; it has increased the number of new settlements in the hope of altering the demographic structure of the occupied regions. It is committing aggression against an independent neighbour country, Lebanon, for the purpose of facing the world with a fait accompli likely to strengthen its position in future bargaining and to create a new problem so as to distract world public opinion from the fundamental problem.
126.	The conscience of the world proclaims the illegitimacy of the occupation of foreign territories by force and the need for Israel to withdraw from the Arab territories occupied since 1967. The Israeli Government responds with various devices. At one time it claims that if a territory was occupied and settled it was not with a view to subsequent withdrawal and surrender of that territory; at another it claims that withdrawal from a territory is a negotiable principle.
127.	Thus we find ourselves, with regard to the Palestinian problem as well as with regard to the question of the Middle East, in a situation more tense than before.
128.	Of course, laudable efforts are being made to bring the matter out of the confusion with which Israel is busily beclouding the issue. Complete knowledge of the question and of the basic facts is becoming more general and taking hold. The Tunisian Government wishes to pay a tribute to these efforts and to any sincere and honest initiative to that end. However, the Tunisian Government believes that such efforts must stem from the following essential considerations.
129.	First, the Palestinian question and the question of the Middle East are complementary and inseparable elements of the same whole.
130.	Secondly, the Palestinian problem will find a final and lasting solution only with the participation of the sons of the country and the participation, on their behalf, of those whom they themselves have chosen to that end, excluding all other imposed representatives. The Tunisian Government believes that at present there is no one speaking on behalf of Palestine with more credit, more representative character and more authority than the PLO.
131.	Thirdly, the discussion must start with the recognition of the right of. the Palestinians to form an independent Palestinian entity in conformity with the United Nations resolution of 1947, as President Bourguiba has frequently recommended.
132.	Fourthly, the fait accompli which emerged from the war of 1967 is null and void. The withdrawal from occupied territories is therefore not subject to discussion but is a matter of compliance under international law and relevant United Nations resolutions.
133.	Fifthly, coexistence can be established only if Israel renounces its expansionist policy, and its wish to impose its hegemony on the region and if the right of the peoples of the region to make the choice of their destinies is recognized.
134.	In any event, like other speakers who preceded me to this rostrum, I wish once again to appeal to the conscience of the countries represented here, and to ask them to join in active and deep solidarity so that, going beyond the stage of words, we may undertake positive action. We have spoken for a quarter of a century, we have adopted tens of resolutions. Israel has become familiar with that method of work, and has become used to it. To every resolution we have adopted, Israel has responded by an active challenge ranging from the increased torture and harassment of our fellow Arabs to the multiplication of settlements to give it a better hold on the area. Our task at this session is to adopt firm resolutions to halt Israel in its tracks and prevent it from pursuing its arrogant challenge. We cannot permit that challenge, for it carries with it the seed of a war which could go beyond the region of the Middle East and present the gravest dangers to world peace.
135.	There is another region which arouses our concern and deep anxiety. In this region, the situation in principle is not different from that prevailing in occupied Palestine, because public order there is based on racism and racial segregation. I am referring to southern Africa. Although we thought that the independence of the countries neighbouring South Africa and Rhodesia would lead these two countries to change their view of things and to take into account the inescapable evolution of mankind, we note that their regime is increasingly turning inward and persisting in its excesses and obstinacy. I need not recall the various resolutions adopted by the Organization over the years, which have been made dead letters by the South African Government. Nor shall I recall the worsening of the situation in Zimbabwe and Namibia. The events of Soweto are still present in our minds and remind us of the horror of the tragedy, and of the executions and sufferings which have become the lot of the indigenous population of the area. In addition, the racist South African Government has made Namibia a base from which to launch acts of aggression against Zambia, Angola and Mozambique, thus endangering the security of those African countries.
136.	It is perhaps futile to propose new resolutions on the subject, for we know that their fate will be the same as that of previous resolutions. Nevertheless, Tunisia calls upon the Security Council to ensure the implementation of its resolution 385 (1976) requiring that free elections be held in Namibia under the supervision and control of the United Nations.
137.	The Tunisian Government, furthermore, appeals to the great Powers and the African States to adopt a firm position in that regard and to impose political, economic, military and cultural isolation upon the Governments of South Africa and Rhodesia in order to exercise pressure which would place both regimes under the obligation of complying with resolutions of the United Nations.
138.	The most recent news we have received indicates that the Rhodesian question may be moving towards a settlement. The proposals made by the Governments of the United States and of the United Kingdom, while not responding entirely to legitimate African aspirations, are in fact a negotiable basis for action and can serve as a new point of departure for treatment of the problem.
139.	What is important in our view is to get things moving and once and for all to cease treating the problem in a colonialist spirit. There is no longer any question of resorting to manoeuvres, to procrastination or to delaying tactics to gain a few weeks or a few months. While giving its full backing to African liberation, my Government supports every laudable effort aimed at facilitating peaceful solutions and in bringing closer the period of security and peace.
140.	During our statement at the previous session of the General Assembly, we stressed our concern over the proliferation of nuclear weapons. Our apprehensions are not less today, in view of the trends which we see in the world and which indicate an increase in the quantity of weapons in their accumulation and in proliferation. What gives rise to even greater concern on our part is the probable existence of those weapons in some countries, such as Israel or South Africa, that would not be prevented by international morality and law from committing aggression against others.
141.	Many resolutions of the United Nations adopted on this subject have remained a dead letter. As an example, I would mention the resolution which appeals to militarily and economically developed countries to reduce their military budgets and to devote some of the funds thus freed to assistance to developing countries.
142.	We deplore the fact that no progress has been made so far along that road, although there have been abundant contacts and discussions and the means to overcome present difficulties are not lacking. While we are pleased that a special session of the United Nations on the question of disarmament will be held in May and June of 1978, my Government hopes that at the present session the Assembly may overcome the obstacles to a conclusion of an international agreement on the prohibition of the use of force in international relations.
143.	This leads me to refer to international economic relations and to present the position of my country on that subject. Tunisia, as the entire world knows, is as a matter of principle in complete solidarity with the positions adopted by the Group of 77 and defined in the many conferences of the non-aligned countries.
144.	The international economic situation continues to be characterized by disorder and disequilibrium which give rise to what the Secretary-General in his report has wisely described as  an uncertainty more pervasive than at any time since the end of the Second World War.
145.	It is increasingly obvious that this situation is the result especially of the economic policies followed in industrialized countries, which, by concentrating on solving their immediate national problems, neglect the search for lasting solutions which would benefit the international community as a whole.
146.	The protectionist measures recently adopted by some developed countries with regard to the textile exports of a large number of developing countries, including Tunisia, is proof of that regrettable trend. Those measures and other similar ones, by limiting the scope of action of international co-operation and in dangerously limiting the expansion of world trade, especially that of developing countries, not only further retard the economic development and social progress of the latter countries, but also hamper recovery in the developed countries themselves.
147.	Let us not be mistaken. The concept of the interdependence of economies proclaimed here and there is more than a mere slogan. It cannot be interpreted in any restricted sense. Non-compliance with the obligations of interdependence can have nefarious consequences for all.
148.	The need to establish a new international economic order arose out of the desire to shield the economies of all countries from upheavals of that nature and to provide the international community with the conditions for harmonious development with justice and loyal co-operation. Now, while we applaud the decision adopted recently by some Powers to remove their objections of principle to the pursuit of that objective, we can only regret the obstinacy which persists in refusing to implement the measures needed for its implementation.
149.	While the hopes we had with regard to the seventh special session remain unfulfilled, we see that the Paris Conference on International Economic Co-operation has concluded with results which fall well short of the most reasonable aspirations. However, it would be wrong not to recognize that the action of the North-South dialogue made possible a break-through towards the establishment of a new international economic order.
150.	Is it not comforting to note that, despite all the difficulties, developed countries and developing countries have declared that they wish to pursue the dialogue? Countries members of the Group of 77, for their part, have reaffirmed their favourable disposition in this respect in the declaration which their Ministers for Foreign Affairs adopted on 29 September.
151.	Now we must give new momentum to global economic negotiations and place them within their normal framework, which is that of the United Nations system under the continuous political supervision of the General Assembly.
152.	Those, global negotiations naturally can be supplemented by regional and interregional negotiations which, in their appropriate forums, can contribute to the dialogue and to efforts at establishing a new international economic order. Euro-Arab discussions and Afro-Arab discussions which have already produced concrete results are part of those efforts. Tunisia for its part is making its contribution to the initiation and pursuit of such discussions.
153.	Global negotiations should continue to be based mainly on the relevant resolutions adopted by the United Nations, and in particular on the resolutions of the sixth and seventh special sessions and on the Charter of Economic Rights and Duties of States. It should, however, be possible to include
in the over-all process of the establishment of a new international economic order any specific decisions adopted at the prior Paris Conference that Member countries of our Organization as a whole consider to be positive.
154.	The agenda of this session makes it possible to start, on a solid footing, the process whose progress has to be reassessed in the coming two or three years so that it may be taken account of in connexion with the adoption of the new international development strategy planned for the beginning of the next development decade. Furthermore, it would be tragic to think that what was expected of the dialogue would be attained by placing developing countries in categories or by deciding to benefit one group of countries or another through limited or ephemeral measures that would be contrary to general measures aimed at the basic restructuring of international economic relations and the solution of the problems, especially structural problems, of all the third-world countries, such as those of indebtedness, industrialization, food production and, naturally, access to the markets of the developed countries.
155.	For its part, Tunisia, in beginning this year its fifth development plan, has once more as its central objective control of the problem of unemployment by trying to satisfy all of the additional demand for jobs for the period 1977-1981. We believe that is an objective that is in accordance with the hope that several speakers have expressed here, namely, the hope of ensuring, through employment, a better distribution of income within each country, and so meeting the essential needs of all members of society. In this, my country relies mainly on the efforts of its people and on its national resources. Those resources are, however, as limited as those of many countries which receive particular attention from the international community. We should like to hope that such aid and understanding will not be lacking.
156.	All the questions that we are discussing at present are being dealt with only at the official government level. It is rare for them to be made the subject of the dissemination of information as they deserve or to be brought to the attention of public opinion in order that public opinion may participate, even though indirectly, in the search for the solutions they call for. In fact, public opinion is no longer satisfied with incomplete information and does not easily accept facts transmitted to it which are molded according to the views of those who publish or disseminate them. There is certainly no need to add that any political, economic or social project could not easily succeed unless accurate and objective information were available concerning it. Aware of the importance of this problem, the developing countries, proceeding with the context of non-alignment, have taken it up and are seeking appropriate solutions at the international level. This effort has not escaped the notice of the United Nations, which, through UNESCO has begun to compile information. At the General Conference of that organization, held at Nairobi in 1976, very important resolutions were adopted. However, those decisions are but a first stage which must be followed by others.
157.	In accepting the presidency of the intergovernmental council for the co-ordination of information among non- aligned countries, my country has assumed a heavy responsibility in the field of information within that group. More than once, Tunisia has taken the initiative of entering into a dialogue with Europe directed towards the aim in view, namely, that of compiling information more in keeping with the new type of relations desired by the international community. I would recall here, in particular, the many meetings of African, Arab or non-aligned countries held during the last two years.
158.	It was thus that the idea was born of establishing a new world order in the field of information, on the lines of the new international economic order to which we aspire. This new order of information should be aimed at providing world public opinion with more objective and better information able to serve the cause of peace, justice and co-operation among all nations.
159.	We hope that this question will attract the interest it deserves in the United Nations so that we may discuss it among the subjects included in the agenda of the thirty- third session of the General Assembly.
 